DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/02/2020 has been entered. 
Applicant’s submission and request for three-month suspension of action terminated on March 2, 2021. Applicant’s response filed on December 2, 2020 have been received and entered. Claims 1-6, 21- 29 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 1-6 (group I) in the reply filed on December 20, 109 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application claims priority from US provisional application no 62/523,700 filed on 06/22/2017 and is a CIP of US application no 14/895,669 filed on 12/03/2015, which is a 371 of PCT/IB2014/002289 filed on 07/02/2014 that claims priority from US provisional application no 61/842,241 filed on 07/02/2013.
The disclosure of the prior-filed application, Application No. ‘669, 289 and ‘241 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Instant claims 1-6 are directed to a method of treating an injured heart or regenerating damaged heart muscle, comprising: injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle.  The parent application no. ‘669, 289 and ‘241 do not describe step of injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle. Consequently, there is no written description in application for the injecting cardiomyocyte progenitor cells into the injured heart or the damaged heart muscle being claimed in this application. In case if applicants have 
Claims 1-6, 21- 29 are under consideration. 


Maintained -Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 remain rejected under 35 U.S.C. 102(a) (1) as being anticipated by Anversa et al (USPGPUB 20110123500, dated 05/262011).
Claims are directed to a method for treating a human injured heart or regenerating damaged heart muscle, comprising: injecting cardiomyocyte progenitor cells (CPC) directly into the injured heart or the damaged heart muscle.
With respect to claim 1, Anversa et al teach a method of repairing damaged myocardium in a subject in need thereof by administering to the subject a composition comprising isolated human cardiac stem cells, wherein the structural and functional integrity of the damaged myocardium is at least partially restored following administration of the composition, wherein the composition is administered intramyocardially or intracoronarily (see claims 8 and 10). It is noted that the subject is human (see para. 89 and 91, and wherein cardiac stem cell is cardiac progenitor cells (see para. 81). Accordingly, Anversa anticipates claim 1. 

Response to arguments
In absence of any amendments to the claims and /or arguments rejection is maintained for the reasons of record.      

Maintained & New-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al (USPGPUB 20110123500, dated 05/262011), Tryggvason et al (WO/2015/004239, dated 01/15/2015)/Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705). 
With respect to claim 1, Anversa et al teach a method of repairing damaged myocardium in a subject in need thereof by administering to the subject a composition comprising isolated human cardiac stem cells, wherein the structural and functional integrity of the damaged myocardium is at least partially restored following administration of the composition, wherein the composition is administered intramyocardially or intracoronarily (see claims 8 and 10), wherein said subject includes human (see para. 89). It is noted that the subject is human (see para. 89 and 91, and wherein cardiac stem cell is cardiac progenitor cells (see para. 81). Anversa differ from claimed invention by not disclosing using CPC produced from pluripotent stem cells and seeding of hPSC on a laminin substrate comprising LN-221 ma LN-511 or LN-511.
Tryggvason cure the deficiency by disclosing seeding pluripotent stem cells onto a substrate including (i) LN-521 or LN-51 1 and (ii) LN-221; and culturing the pluripotent stem cells in a basal medium to form cardiomyocyte progenitor cells (see claim 1). Tryggvason disclose use of chemically defined, xeno-free conditions and without genetic manipulation to generate cells (see para. 79) (limitation of claim). 
Regarding claims 4-6, Tryggvason  et al teach cells were maintained for 4 days to achieve sub-confluence and at day 0 of differentiation, 12 μΜ of CHIR 99021 (Tocris) (a GSK-3 inhibitor) was added to differentiation media (RPMI/B27-insulin) to inhibit β-catenin phosphorylation which stimulates canonical Wnt signaling activities for 24 hours. The next day (day 1), media was changed to differentiation media and Brachyury positive cells are allowed to proliferate. On day 3, Wnt activities were inhibited by the application of 5 μΜ of IWP 2 inhibitor (Tocris) onto the cells, this will promote cardiac mesodermal specification. On day 5, the medium was changed to basal medium (RPMI/B27) after which all subsequent medium changes were every 3 days. Striated muscle-like muscle fiber with regular beating will form by day 14. Tryggvason et al embraced the potential of these cells for transplantation in repair of damaged heart muscle (see para. 110). Likewise Yap et al teach directly injecting hPSC derived cardiac progenitor cells into the infract of the border zone of the mouse (abstract).
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to treat damaged heat by producing cardiac progenitor cells from human PSC would combine the teaching of Anversa et al  with Tryggvason/Yup to  modify the method of treating damaged heart in a human by using CPC produced from directed  differentiation of human pluripotent stem cells as disclosed by Tryggvason/Yup, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so  in order to produce CPC using a method that allows for a controllable generation of cardiomyocyte progenitor cells and differentiated KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdl).

Claims 1-6 remain rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al (USPGPUB 20110123500, dated 05/262011), Couture et al (USPGPUB 20130330825, dated 12/12/2013, filed on 03/13/2013, EFD 06/07/2012), Gonzalez et al (Angew. Chem. Int. Ed. Engl.2011, 50, 11181-11185, Rodin et al (Nature Biotechnology, 2010, 28, 611-617), Von der Mark et al (Journal of Biological Chem. 2002, 277(8), 6012-6016) and Nishiuchi et al (Matrix Biology 25 (2006) 189 - 197).
With respect to claim 1, Anversa et al teach a method of repairing damaged myocardium in a subject in need thereof by administering to the subject a composition comprising isolated human cardiac stem cells, wherein the structural and functional integrity of the damaged myocardium is at least partially restored following administration of the composition, wherein the composition is administered intramyocardially or intracoronarily (see claims 8 and 10). It is noted that the subject is human (see para. 89 and 91, and wherein cardiac stem cell is cardiac progenitor cells (see para. 81). Anversa differ from claimed invention by not disclosing using CPC produced from pluripotent stem cells and seeding of hPSC on a laminin substrate comprising LN-221 
Couture et al cure the deficiency by teaching pharmaceutical composition comprising a differentiated progenitor cell from pluripotent stem cells (see par. 11, 27). Regarding claim 3, Couture et al teach seeding pluripotent stem cells including human embryonic stem cells (hESCs) or induced pluripotent stem cells (iPSCs) on an attachment matrix which comprises at least two or more laminin isoforms; and inducing differentiation of the population of undifferentiated PSCs by contacting said cells with one or more differentiation factors, wherein the  two or more laminin isoforms comprise a laminin combination of: one or more laminin isoforms that support the hESC cells; and one or more laminin isoforms that support a population of differentiated target cells (see para. 11, claims1-4 of ‘835). It is further disclosed that one or more laminins that support the hESC cells are selected from LN-511 or LN-521 (see claim 4 of ‘835) and other laminins that would support the cardiomyocytes is LN-211 (see claim 5 of ‘835). Couture et al further teaching a method of treating myocardial infarction (see para 26-28), said method comprising injecting (see para. 30) an effective amount of (para. 29) a 
With respect to claim 4, Couture et al teach culturing said cells in presence of  one or more small molecules are GSK-3 inhibitor (CHIR99021) and Wnt inhibitor (IWP-4) (see para. 23,  claim 12 of ‘835). 

Gonzalez et al teach seeding pluripotent stem cells including human embryonic stem cells (hESCs) on a substrate (see page 11184, col. 1, para. 3) and culturing said cells in a medium to for cardiac progenitor cells (see figure 2). Gonzalez et al teach initiating the differentiation of iPS cells by removing the medium and adding a GSK3 inhibitor, such as CHIR99021 to produce brachyury-expressing cells (see page figure 1). It is further disclosed that these braehyury-expressing mesendoderm progenitor cells to a cardiac fate, inhibition of canonical Wnt signaling by p~ Wnt signaling inhibitors, such as the IWP to produce cardiac mesoderm cells spontaneously develop into functional cardiomyocytes (see figure 3 f,k, and entire document). Lian et al teach initiating the differentiation of iPS cells by culturing hPSC on matrigel for about 4 day (see page 166, section 6), removing the rnTeSRi medium and adding RPMI/8-27 medium Sacking insulin and containing a GSK3 inhibitor for about 1 day (see figure 3), such as CHIR99021 to produce brachyury-expressing cells (see page 163, col. 1, and last para, figure 2A). It is further disclosed that these brachyury-ex pres sing rnesendoderm progenitor cells to a cardiac fate, inhibition of canonical Wnt signaling by p- Wnt signaling inhibitors for about 3 days (see figure 3) to produce NkX2.4 expressing cardiac progenitor cells, subsequently culturing said progenitor cells spontaneously develop into functional contracting cardiornyocytes when cultured in RPM1/B-27 medium (see page 164, col. 1, para. 1, and figure 3) (limitation of claims 5-6).Gonzalez differ from claimed invention by not explicitly seeding the hPSC on a substrate comprising (i) LN-521 or LN- 511 and (ii) LN-221 .
Before, the effective filing date of instant invention, establishment of a chemically defined xeno-free (animal substance-free) and feeder cell-free environment that supports the selfrenewal of hES cells was art recognized goal in the seeding hES cells for therapeutic purpose (see 611, col. 1, para. 1). It is further disclosed that laminins, the main component of basement membranes, are a family of heterolrimerie glycoproteins composed of a, jo and y chains that exist, respectively, as five, three and three genetically distinct types forming 15 different combinations in human tissues (see page 611, col. 1, last para.). Rodin explicitly reported matrigel, a mouse tumor extract, is the most common non-feeder cell coating used for hES cell cultures that contains mainly LN-111, type IV collagen, and some growth factors, and its composition varies from batch to batch (see page 611, col. 2, para. 2). Rodin provide motivation to use recombinant form of human LN-511, a component of the natural hES cell niche as substrate to culture hES cells (see abstract), Rodin emphasize that this xeno-free and feeder-free system may be useful for the development of cell lineages for therapeutic purposes (abstract). It is noted that Rodin teach LN-211 and LN-221 are primarily present in basement membranes of muscle cells (see page 611, col. 2, para. 1) but differ from claimed invention by not explicitly disclosing use of combination of LN-511 with LN-221 as substrate to produce cardiac progenitor cells.
Before the effective filing date of instant application, it was generally known in prior art that the integrin alpha7X2betal is an integrin molecule known to be expressed particularly in heart muscle. It is further disclosed that laminin-111, laminin-211/221 molecules bind to integrin alpha7betal (see page 6012, col. 1, para. 1, abstract, page 6013, col. 1, line 22 and fig. 2-4, Mark et al). Nishiuchi et al reported laminin-211/221 are the major laminin isoforms in the basement membranes of muscle cells and the high-affinity binding of integrin a7hl to laminin-211/221 points to the fundamental importance of this interaction in the attachment of muscle cells to their surrounding basement membranes (see page 194, col. 1, para. 1, table 1, figure 3, 4). The 
In view of foregoing, it would have been prima facie obvious for a person of ordinary skill in the art seeking to treat an injured human heart or regenerating damaged human heart muscle would combine the teaching of Anversa, Couture et al, Gonzalez, Rodin with Mark and Nishiuchi to modify the method of treating damaged heart by substituting CPC of Anversa with functionally equivalent CPC produced from directed  differentiation of human pluripotent stem cells directed cardiomyocyte differentiation from human pluripotent stem cells by modulating Wnt/b-catenin signaling under fully defined conditions as disclosed by Couture and Gonzalez by substituting substrate containing LN-211 as suggested by Couture with functionally equivalent LN221as suggested by Mark and Nishiuchi, with a reasonable expectation of success, before the effective filing date of the claimed invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because before the effective filing date of instant invention art provided explicit motivation by suggesting that LN 211 is a major laminin isoforms in the basement membranes of cardiac muscle cells and the high-affinity binding of integrin a7bl that points to the fundamental importance of this interaction in the attachment of muscle cells to their surrounding basement membrane (see Nishichi et al page 194, col. 1 and Mark e al). One of ordinary skill in the art would have had reasonable expectation of success in producing cardiomyocyte cells from a pluripotent stem cell plated on laminin because prior art reported successful differentiation of hPSC to cardiomyocytes following plating of cells on laminin coated plates as evident from the teaching of Couture and Gonzalez/Lian. Further, laminin substrate g LN-511 and Laminin-221 specifically were known to provide niche for the muscle cell. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdl).

Claims 1-2, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al (USPGPUB 20110123500, dated 05/262011), Tryggvason et al (WO/2015/004239, dated 01/15/2015)/Yap et al (Eurp. Heart Journal, 8/2016/ 37, 7, pp705).   and Beqqali et al (Stem Cells 2006, 24, 1956-1967)/Christoforou et al (PLoS One. 2013 Jun 13;8(6):e65963, pages 1-17) as evidenced by Ong et al (PLos One 2013, 8(7), e68335, l-58)/Lee et al (Genomics Inform 2017; 15(4): 156-161).
The teaching of Anversa and Tryggvason/Yup have been described above and relied in same manner here. The combination of reference teach a method of treating damaged heart by substituting using  CPC produced from directed  differentiation of human pluripotent stem cells by modulating Wnt/b-catenin signaling under fully defined conditions as disclosed by Tryggvason, but differ from claimed invention by not disclosing the characterization of said CPC produced by the same method as claimed  expressing different genes. 
troponin T 2 (TNNT2), myosin light chain 4 (MYL4), alpha-actinin-2 (ACTN2), TBX 5, NKX2.5are significantly upregulated as compared to control (see figure 4A, B, page 1962, col. 1, para.2, 1966, col. 1, last para.), while FGF2 was down regulated (see 1961, col. 2, last para). Christoforou et al teach a cardiomyocyte progenitor cell, wherein at different days differential transcriptome of the cardiomyocyte progenitor cell indicates Myl7, NKx2.5, Actn2, Tnnt2 and Myh6 are significantly upregulated as compared to control (see figure, page 13, col. 2, last para, Figure3 and S4).  Beqqali/Christoforou both teach a cardiomyocyte progenitor cells, wherein differential transcriptome show differential expression of several gene, however claims differ from claimed invention by not disclosing characterization of said progenitor cells.
However, use of microarray to characterize a cell type such as one disclosed by Beqqali et al/Christoforou to determine differential gene expression at different duration of culture was known. For instance, Ong/Lee disclose use of commercially available microarray based method to determine expression of different gene including TTR, MYL4, DCLK1, ZIC3 (see entire articles).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of Anversa, Tryggvason/Yup, Beqqali/Christoforou and Ong/Lee to modify the method of Anversa by directly injecting the CPC as  disclosed in Tryggvason that is cultured in a chemically defined xeno- and feeder cell-free environment that supports the hES cells as recited in the instant application, with a reasonable expectation of success, at the time of the instant invention. Further, it would have been further obvious to further characterize the CPC expressing different gene by looking the expression of  gene using microarray commercially available transcript profiling using Affymetrix microarray known in art as evident from Ong/Lee, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells, as a matter of design choice to further characterize cardiomyocyte progenitor cells in order to obtain transcriptome at different days as disclosed by Beqqali/Christoforou, said design choice amounting to combining prior art elements according to known methods to yield predictable results. One who would have practiced the invention would have had reasonable expectation of success because Beqqali/Christoforou had already disclosed genes expressing cardiomyocyte progenitor cells, while Ong/Lee provide evidence of commercially available array for studying of expression of different gene that could be used to further characterize CPC of Tryggvason. Thus, it would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Tryggvason because the cells characterized in the instant application is same as one disclosed in  Tryggvason. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1-2, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anversa et al (USPGPUB 20110123500, dated 05/262011), Couture et al (USPGPUB 20130330825, dated 12/12/2013, filed on 03/13/2013, EFD 06/07/2012), Rodin et al (Nature Biotechnology, 2010, 28, 611-617) and Beqqali et al (Stem Cells 2006, 24, 1956-1967)/Christoforou et al (PLoS .
With respect to claim 1, Anversa et al teach a method of repairing damaged myocardium in a subject in need thereof by administering to the subject a composition comprising isolated human cardiac stem cells, wherein the structural and functional integrity of the damaged myocardium is at least partially restored following administration of the composition, wherein the composition is administered intramyocardially or intracoronarily (see claims 8 and 10). It is noted that the subject is human (see para. 89 and 91, and wherein cardiac stem cell is cardiac progenitor cells (see para. 81). Anversa differ from claimed invention by not disclosing using CPC produced from pluripotent stem cells. 
Couture et al cure the deficiency by teaching pharmaceutical composition comprising a differentiated progenitor cell from pluripotent stem cells (see par. 11, 27). Regarding claim 3, Couture et al teach seeding pluripotent stem cells including human embryonic stem cells (hESCs) or induced pluripotent stem cells (iPSCs) on an attachment matrix which comprises at least two or more laminin isoforms; and inducing differentiation of the population of undifferentiated PSCs by contacting said cells with one or more differentiation factors, wherein the  two or more laminin isoforms comprise a laminin combination of: one or more laminin isoforms that support the hESC cells; and one or more laminin isoforms that support a population of differentiated target cells (see para. 11, claims1-4 of ‘835). It is further disclosed that one or more laminins that support the hESC cells are selected from LN-511 or LN-521 (see claim 4 of ‘835) and other laminins that would support the cardiomyocytes is LN-211 (see claim 5 of ‘835). Couture et al further teaching a method of treating myocardial infarction (see para 26-28), said method comprising injecting (see para. 30) an effective amount of (para. 29) a 
With respect to claim 4, Couture et al teach culturing said cells in presence of  one or more small molecules are GSK-3 inhibitor (CHIR99021) and Wnt inhibitor (IWP-4) (see para. 23,  claim 12 of ‘835). 
Couture et al differ from claimed invention by not explicitly teaching the CPC by differentiating in a chemically defined and xeno free cell culture medium. 
Before, the effective filing date of instant invention, establishment of a chemically defined xeno-free (animal substance-free) and feeder cell-free environment that supports the selfrenewal of hES cells was art recognized goal in the seeding hES cells for therapeutic purpose (see 611, col. 1, para. 1).  Rodin explicitly reported matrigel, a mouse tumor extract, is the most common non-feeder cell coating used for hES cell cultures that contains mainly LN-111, type IV collagen, and some growth factors, and its composition varies from batch to batch (see page 611, col. 2, para. 2). Rodin provide motivation to use recombinant form of human LN-511, a component of the natural hES cell niche as substrate to culture hES cells (see abstract), Rodin emphasize that this xeno-free and feeder-free system may be useful for the development of cell lineages for therapeutic purposes (abstract). It is noted that Rodin teach LN-211 and LN-221 are primarily present in basement membranes of muscle cells (see page 611, col. 2, para. 1) but differ from claimed invention by not explicitly disclosing use of combination of LN-511 with LN-221 as substrate to produce cardiac progenitor cells.The combination of reference differ from claimed invention by not disclosing characterization of said CPC expressing different genes. 
Beqqali et al teach a cardiomyocyte progenitor cell, wherein at different days differential transcriptome of the cardiomyocyte progenitor cell indicates troponin T 2 (TNNT2), myosin light chain 4 (MYL4), alpha-actinin-2 (ACTN2), TBX 5, NKX2.5are significantly upregulated as compared to control (see figure 4A, B, page 1962, col. 1, para.2, 1966, col. 1, last para.), while FGF2 was down regulated (see 1961, col. 2, last para). Christoforou et al teach a cardiomyocyte progenitor cell, wherein at different days differential transcriptome of the cardiomyocyte progenitor cell indicates Myl7, NKx2.5, Actn2, Tnnt2 and Myh6 are significantly upregulated as compared to control (see figure, page 13, col. 2, last para, Figure3 and S4).
Beqqali/Christoforou both teach a cardiomyocyte progenitor cells, wherein differential transcriptome show differential expression of several gene, however claims differ from claimed invention by not disclosing characterization of said progenitor cells.
However, use of microarray to characterize a cell type such as one disclosed by Beqqali et al/Christoforou to determine differential gene expression at different duration of culture was known. For instance, Lee disclose use of microarray based method to determine expression of different gene including TTR, MYL4, DCLK1, ZIC3 (see entire articles).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of Anversa, Couture, Rodin, Beqqali/Christoforou and Ong/Lee to modify the method of Anversa by substituting the CPC of Anversa with functionally equivalent CPC disclosed in Couture that is cultured in a chemically defined xeno- and feeder cell-free environment that supports the hES cells as reported in Rodin with a reasonable expectation of success, at the time of the instant invention. Further, it would have been further obvious to further characterize the CPC expressing different gene by looking the expression of  gene using microarray commercially available in art as evident from Ong/Lee, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to characterize implicit characteristics of cardiomyocyte progenitor cells, as a matter of design choice to further characterize cardiomyocyte progenitor cells in order to obtain transcriptome at different days as disclosed by Beqqali/Christoforou, said design choice amounting to combining prior art elements according to known methods to yield predictable results. One who would have practiced the invention would have had reasonable expectation of success because Beqqali/Christoforou had already disclosed genes expressing cardiomyocyte progenitor cells, while Ong/Lee reported commercially available array for studying of expression of different gene that could be used to further characterize CPC or cells. Thus, it would have only required routine experimentation for one of ordinary skill in the art to further characterize the cardiomyocyte progenitor cells disclosed by Couture using method disclosed in prior art. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
In absence of any amendments to the claims and /or arguments rejection is maintained for the reasons of record.  It should be noted that previous office action inadvertently omitted claim 3 from the statement of the rejection of the first obviousness rejection in view of Anversa et al  and Tryggvason/Yap et al.

Conclusion
No claims allowed. 
Lian et al (Nature Protocols, 2013, 8, 162-1/5, 12/20/2012, art of record).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632